EXHIBIT FOR IMMEDIATE RELEASE AtheroGenics Receives Delisting Notice from NASDAQ Global Market Due to Chapter 11 Filing ATLANTA, GA – October 10, 2008 AtheroGenics, Inc. (NASDAQ: AGIX), today reported that it received notification from the Nasdaq Stock Market indicating that the staff of the Nasdaq Stock Market had determined, in accordance with NASDAQ Marketplace Rules 4300, 4450(f) and IM-4300, that the Company’s common stock should be delisted from the Nasdaq Global Market in light of the Company's filing under Chapter 11 of the United States Bankruptcy Code.Trading in the Company’s common stock on the Nasdaq Global Market will be suspended at the opening of business on October 14, 2008.The Company expects that its common stock will continue to trade on the over-the-counter market or the Pink Sheets. About AtheroGenics AtheroGenics is focused on the discovery, development and commercialization of potential drug candidates for the treatment of chronic inflammatory diseases, including diabetes and coronary heart disease (atherosclerosis). The Company’s lead antioxidant and anti-inflammatory drug candidate, AGI-1067, is being developed for the treatment of Type 2 diabetes. In addition, the Company has other clinical and preclinical anti-inflammatory compounds, including AGI-1096, an oral agent for the prevention of organ transplant rejection. For more information about AtheroGenics, please visit http://www.atherogenics.com. Disclosure Regarding Forward-Looking Statements Statements contained in this press release that relate to events or developments that we expect or anticipate will occur in the future are deemed to be forward-looking statements, and can be identified by words such as "believes," "intends," "expects" and similar expressions. AtheroGenics cautions investors not to place undue reliance on the forward-looking statements contained in this release.
